Citation Nr: 0502471	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  04-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin rash.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD, hypertension, and a skin rash.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing at the RO.  Such a 
hearing was scheduled for October 26, 2004.  The veteran was 
notified of the scheduled time and place but cancelled.  
Accordingly, his request for a hearing will be considered to 
have been withdrawn.  38 C.F.R. § 20.704(e).  His claim will 
thus be adjudicated without further delay based upon all the 
evidence presently of record.

The issue of entitlement to service connection for a skin 
rash is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran did not engage in combat with the enemy.  

3.  The veteran does not have PTSD that has been linked to an 
inservice stressor.  

4.  The veteran did not exhibit hypertension in service or 
within the first post service year, and there is no competent 
evidence relating hypertension to service.  

CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Hypertension was not incurred or aggravated in service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in April 2003, the RO advised the veteran 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his service connection 
claims for PTSD, hypertension, and a skin rash, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The June 2003 rating decision and the April 2004 statement of 
the case (SOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his service connection 
claims.  The April 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The veteran identified treatment from the VA medical facility 
in Decatur, Georgia, and the relevant medical records are 
associated with the claims folder.  Service medical records 
are also of record.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if hypertension became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Service Connection Claim for PTSD

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2004).  Section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).
A PTSD diagnosis must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  In this 
regard, the Board notes that the Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In this case, service medical records, to include a June 1972 
separation examination are negative as to any treatment, 
complaints, or diagnoses related to PTSD.  

The earliest post-service evidence pertaining to the 
veteran's psychiatric problems is a September 2002 VA 
treatment record, in which the veteran was admitted after 
reporting complaints of being abducted at gunpoint twice in 
the two weeks prior.  The initial assessment of PTSD was made 
by a physician's assistant.  The veteran complained that he 
felt tired and stressed.  The following day, the veteran did 
not report any nightmares or flashbacks.  The examiner stated 
that there were no increased signs or symptoms of PTSD.  A 
PTSD screen was negative for abnormality.  Discharge 
diagnosis was cocaine-induced psychotic disorder with 
delusions.

In order for service connection to be granted, there must be 
a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In this regard, the Board finds that the 
preponderance of the evidence of record is against a finding 
that the veteran has PTSD.  The Board acknowledges the 
preliminary assessment of PTSD by a physician's assistant and 
the reference to PTSD symptoms, however, the medical evidence 
clearly shows that the PTSD assessment was based on the 
veteran's account of being abducted by gunpoint in 2002, 
rather than based on an inservice stressor.  Furthermore, a 
PTSD screen was negative for abnormality and the diagnosis at 
time of discharge from the hospital was cocaine-induced 
psychotic disorder with delusions.  

The record does not establish that the veteran engaged in 
combat with the enemy and therefore, a verification of the 
veteran's stressors would be required to support his claim.  
However because the Board finds that the veteran does not 
meet the diagnostic criteria for PTSD, it need not address 
the remaining criteria of 38 C.F.R. § 3.304(f).  Accordingly, 
the veteran's claim of entitlement to service connection for 
PTSD is denied.  

Service Connection Claim for Hypertension

Service medical records are negative for a diagnosis of 
hypertension.  At the time of the veteran's separation 
examination in June 1972, his blood pressure reading was 
136/86.  

In January 2002, the veteran presented for an annual checkup.  
A history of hypertension was noted and the veteran's blood 
pressure was 134/88.  

In February 2003, the veteran had a follow up visit for his 
hypertension.  On examination, his blood pressure reading was 
126/81.  

The veteran's service medical records fail to establish that 
hypertension was present during the veteran's period of 
active service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2004).  (The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and /or systolic blood pressure is predominantly 160mm. or 
greater.)  There is also no evidence of hypertension within 
one year of the veteran's service discharge.  The first 
evidence of hypertension is not recorded until 2002, 
approximately three decades following the veteran's discharge 
from service.  Furthermore, there is no evidence establishing 
a nexus between the veteran's hypertension and service.  
Accordingly, the veteran's service connection claim for 
hypertension must be denied.  

As the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for PTSD and 
hypertension, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for PTSD and 
hypertension because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current diagnoses of hypertension, 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of abnormal 
findings in service, the negative examination performed at 
separation from service, and the first suggestion of 
pertinent disability many years after active duty, relating 
hypertension to service would certainly be speculative.  
There is no diagnosis of PTSD and the assessment by a 
physician's assistant was based on an event that occurred 
many years post service.  There is no suggestion that PTSD is 
related to service.  The veteran has not described stressors 
in service that could be verified and any opinion relating 
PTSD to service would be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Separation examination report dated in June 1972 shows a 
diagnosis of a rash over the veteran's trunk and arms.  It 
was noted that tinea versicolor was being treated.  

More recently, in September 2002, VA medical records show 
that the veteran is currently being treated for a rash.  The 
veteran's active medications include absorbase topical 
ointment (to be applied as needed for a rash).  VA outpatient 
records are otherwise negative for any reference to a 
diagnosis, treatment or complaint pertinent to a skin 
disability.  

Given the in-service diagnosis and treatment for a rash, and 
the veteran's apparent treatment for same, the Board finds 
that a VA medical examination is necessary to ascertain 
whether the veteran currently has a rash and if so, to 
determine if it is related to the veteran's period of 
service.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a VA 
dermatological examination in order to 
ascertain the etiology of any diagnosed 
rash.  The claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
should specifically review the separation 
examination and VA treatment records, and 
provide an opinion as to whether any 
current skin rash is more likely, less 
likely, or at least as likely as not to 
be related to service.  

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for a skin rash taking 
into account any newly obtained VA 
examination report and etiology opinion.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


